DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 18 is objected to because of the following informalities:  
In Claim 18, line 1, the phrase “The LIDAR sensor of claim (New)” should be changed to -- The LIDAR sensor of claim 14 --.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 12, 13, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe (Pub. No.: US 2016/0209510) in view of Federspiel (Pub. No.: US 2013/0107016).
	Regarding claims 12 and 23, referring to Figures 6 and 11, Sakabe teaches a LIDAR sensor (i.e., laser radar apparatus 1, Fig. 11) comprising:
a light source (i.e., light source 6, Fig. 11);
an emission deflection mirror (i.e., rotating mirror 9, Fig. 11);
an optical receiver (i.e., detecting unit 11, Fig. 11);
a reception deflection mirror (i.e., reflection mirror 8, Fig. 11);
wherein:
the light source (i.e., light source 6, Fig. 11) is configured to emit
electromagnetic radiation (i.e., electromagnetic radiation 6a, Fig. 11); 
the emission deflection mirror (i.e., rotating mirror 9, Fig. 11) is
configured to deflect the emitted electromagnetic radiation by at least one angle into surroundings; and 
the reception deflection mirror (i.e., reflection mirror 8, Fig. 11):
includes an aperture (i.e., aperture 8b, Fig. 11) situated on a main beam axis of the light source; and is configured to deflect onto the optical receiver (i.e., detecting unit 11, Fig. 11) electromagnetic radiation that has been reflected from an object in the surroundings, for detection of the object (i.e., Figures 6 and 11, page 5, paragraphs [0062]-[0064]).
	Sakabe differs from claims 12 and 23 in that he fails to specifically teach the emission deflection mirror is a micro mechanical emission deflection mirror. However, Federspiel in Pub. No.: US 2013/0107016 teaches the emission deflection mirror is a micro mechanical emission deflection mirror (i.e., micro mechanical emission deflection mirror 16, Fig. 1)(i.e., Figure 1, page 3, paragraphs [0038]-[0043]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the micro mechanical emission deflection mirror as taught by Federspiel in the system of Sakabe. One of ordinary skill in the art would have been motivated to do this since allowing reducing size, weight, and cost of the system and improving the performance of the system.
	Regarding claim 13, the combination of Sakabe and Federspiel teaches 
wherein the light source (i.e., light source 6, Fig. 11 of Sakabe) is configured to emit the electromagnetic radiation along the main beam axis, and the at least one angle is a function of an orientation of the deflection mirror (i.e., rotating mirror 9, Fig. 11 of Sakabe).
	Regarding claim 22, the combination of Sakabe and Federspiel teaches wherein the optical receiver includes two or more detector elements (i.e., photosensors 32, Figs. 1 and 2 of Federspiel) arranged in a linear manner or as a matrix (i.e., page 3, paragraphs [0038]-[0043], Figs. 1 and 2 of Federspiel).

5.	Claims 14, 15, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe (Pub. No.: US 2016/0209510) in view of Federspiel (Pub. No.: US 2013/0107016) and further in view of Yavid (US Patent No. 10,571,574).
Regarding claims 14 and 24, the combination of Sakabe and Federspiel differs from claims 14 and 24 in that it fails to specifically teach a field of micro-optical elements arranged such that the at least one angle is associated precisely with one of the micro- optical elements. However, Yavid in US Patent No. 10,571,574 teaches a field of micro-optical elements (i.e., micro-optical elements 21, Fig. 4) arranged such that the at least one angle is associated precisely with one of the micro- optical elements (i.e., Figure 4, col. 5, lines 52-67). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the field of micro-optical elements arranged such that the at least one angle is associated precisely with one of the micro- optical elements as taught by Yavid in the system of the combination of Sakabe and Federspiel. One of ordinary skill in the art would have been motivated to do this since allowing reducing the optical loss and improving the performance of the system.
Regarding claim 15, the combination of Sakabe, Federspiel and Yavid teaches further comprising a light-bundler (i.e., lens 20, Fig. 4 of Yavid), wherein: each of the micro-optical elements (i.e., micro-optical elements 21, Fig. 4 of Yavid), when it is struck by the deflected emitted electromagnetic radiation, is configured to widen the deflected emitted electromagnetic radiation into a divergent beam; and the light-bundler (i.e., lens 20, Fig. 4 of Yavid) is configured to re-form the divergent beam into a scanning beam.
Regarding claim 18, the combination of Sakabe, Federspiel and Yavid teaches wherein the micro-optical elements are microlenses, reflective elements, or light-diffracting elements (i.e., micro-optical elements 21 are light-diffracting elements, Fig. 4 of Yavid).


Allowable Subject Matter
6.	Claims 16, 17 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Conclusion

7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (Pub. No.: US 2021/0223369) discloses light detection and ranging device.
Tanaka et al (US Patent No. 7,880,865) discloses laser radar apparatus for three dimensional detection of objects.

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is
(571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-

3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636